Houghton, J.:
Plaintiff is a practicing lawyer in the city of Hew York. The action is to recover the value of professional services'and the venue is laid .in the county of Hew York. The defendant is a resident of the county-of Monroe and he moved to change -the place of trial to that county on the ground of convenience of witnesses.
*741The alleged retaining of plaintiff to perform the services sued for occurred in the county of Monroe, and all the services rendered by plaintiff were performed in that county, with the exception of writing a letter or two and having an interview with the president of the village of Broclcport at plaintiff’s office.
The locality in which the cause of action arises and the services are performed is an important element on a motion to change for convenience of witnesses in determining the county in which the trial should be had. (Roberts v. Lansing, 60 App. Div. 81; Shaff v. Rosenberg, 116 id. 366.)
The affidavits disclose a considerable number of witnesses on each side, whose testimony is more or less material. It is manifest that the larger number of material witnesses reside in the county of 'Monroe. Some witnesses whom it may become necessary for plaintiff to call also reside in that county.
The motion should have been granted. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
Patterson, P. J., Ingraham, McLaughlin and Clarke, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.